DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1 in line 14, the phrase “thus increase the signal” should read --thus increasing the signal--.  Also on page 1 in line 15, the phrase “with lower” should read --with a lower--.  On page 2 line 2, the phrase “retaining contact” should read --retaining the contact--.  On page 2 in line 7, the phrase “with additional contact is removed” should read --with an addition contact removed--.  On page 4 in line 8, the word “contacct2” should read --contact 2--.  On page 4 in line 18, the word “251confronting” should read --251 confronting--.
Appropriate correction is required.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  In claim 1 line 17, the phrase “a soldering pad” should read --a second soldering pad--.  Claims 2-9 include all the limitations of claim 1 and are objected to for the same reasons.  In claim 10 line 1, the word “uses” should read --use--.  Claims 11-18 include all the limitations of claim 10 and are objected to for the same reasons.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 recite the limitation "the barbs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that either claim 9  or claim 7 be changed to depend on claim 6, which would provide antecedent basis for the barbs in claim 9.  For claim 16, it is suggested that the dependency of claim 16 or claim 14 be changed to depend on claim 13, which would provide antecedent basis for the barbs in claim 16.Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (2008/0160844).

	Chiang does not teach: “a first soldering pad formed at a lower end of the first main body”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the soldering pad 329 on the first main body in order to increase bandwidth of the signal being transmitted to or from the circuit board.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Chiang does not teach: “wherein the first vertical plane is perpendicular to the second vertical plane”.  However, this is a mere rearrangement of the parts of the invention of Chiang.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second vertical planes be perpendicular in order to be able to fit into differently shaped passageways.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 3, Chiang teaches: “The electrical connector as claimed in claim 1”, as shown above.
Chiang does not teach: “wherein the first soldering pad and the second soldering pad are side by side arranged with each other in a coplanar manner”.  However, this would just be a matter of rearranging the parts of Chiang as modified above.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the soldering pads coplanar in order to increase the surface area contacts the solder ball.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 4, Chiang teaches: “The electrical connector as claimed in claim 3”, as shown above.
In re Japikse, 86 USPQ 70.

With regard to claim 5, Chiang teaches: “The electrical connector as claimed in claim 1”, as shown above.
Chiang does not teach: “wherein the first soldering pad and the second soldering pad are partially overlapped with each other in the vertical direction”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change shape of the contact of the modified version of Chiang so that the first and second soldering pads are overlapped with each other in the vertical direction in order to provide a more solid platform to connect with the solder ball.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 6, Chiang teaches: “The electrical connector as claimed in claim 1”, as shown above.


With regard to claim 10, Chiang teaches, as shown in figures 4-10: “An electrical contact 32 for uses within an electrical connector 300, comprising: a first main body 322; a second main body 321 beside the first main body 322 with a transversely extending bridge 327 linked therebetween; a first spring arm 324 extending from an upper portion of the first main body 322 with a contacting section 325 at a free end region… a second soldering pad 329 formed at a lower portion of the second main body 321 and intimately contacting the first soldering pad 329; and a solder ball 23 joined with at least one of the first soldering pad and second soldering pad 329”.
Chiang does not teach: “a first soldering pad formed at a lower portion of the first main body”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the soldering pad 329 on the first main body in order to increase bandwidth of the signal being transmitted to or from the circuit board.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 11, Chiang teaches: “The electrical connector as claimed in claim 10”, as shown above.
Chiang does not teach: “wherein the first soldering pad and the second soldering pad are side by side arranged with each other in a coplanar manner”.  However, this would just be a In re Japikse, 86 USPQ 70.

With regard to claim 12, Chiang teaches: “The electrical connector as claimed in claim 10”, as shown above.
Chiang does not teach: “wherein the first soldering pad and the second soldering pad are partially overlapped with each other in the vertical direction”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change shape of the contact of the modified version of Chiang so that the first and second soldering pads are overlapped with each other in the vertical direction in order to provide a more solid platform to connect with the solder ball.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 13, Chiang teaches: “The electrical connector as claimed in claim 10”, as shown above.
Chiang also teaches, as shown in figure 4-10: “wherein the second main body 421 forms barbs (331 and 332) for retaining the contact 32 in the corresponding passageway 311”.


Chiang does not teach: “wherein said solder ball is joined with both the first soldering pad and the second soldering pad”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder ball in order to join the solder ball to both the first and second soldering pads of Chiang as modified above in order to make a stronger connection with the circuit board.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 18, Chiang teaches: “The electrical connector as claimed in claim 10”, as shown above.
Chiang does not teach: “wherein the first main body and the second main body are perpendicular to each other”.  However, this is a mere rearrangement of the parts of the invention of Chiang.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second main bodies be perpendicular in order to be able to fit into differently shaped passageways.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (2008/0160844) in view of Taguchi et al. (2009/0215291).

Chiang does not teach: “wherein an upper portion of the second main body is configured to be linked with a contact carrier strip for downwardly assembling the contact into the corresponding passageway”.
In the same field of endeavor before the effective filing date of the claimed invention, Taguchi teaches, as shown in figures 7-9A and taught in paragraph 50: “wherein an upper portion of the second main body 21 is configured to be linked with a contact carrier strip C1 for downwardly assembling the contact 24 into the corresponding passageway”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Taguchi with the invention of Chiang in order to position several contacts at once (Taguchi, paragraph 50).

With regard to claim 8, Chiang as modified by Taguchi teaches: “The electrical connector as claimed in claim 7”, as shown above.
Chiang also teaches, as shown in figure 5: “wherein the bridge 327 is located at a level which is lower than those of both the upper portion (upper portion of 322 in figure 5) of the first main body 322 and the upper portion (upper portion of 321 in figure 5) of the second main body 321”.

With regard to claim 9, Chiang as modified by Taguchi teaches: “The electrical connector as claimed in claim 7”, as shown above.
In re Japikse, 86 USPQ 70.

With regard to claim 14, Chiang teaches: “The electrical connector as claimed in claim 10”, as shown above.
Chiang does not teach: “wherein an upper portion of the second main body is configured to be linked with a contact carrier strip for downwardly assembling the contact into the corresponding passageway”.
In the same field of endeavor before the effective filing date of the claimed invention, Taguchi teaches, as shown in figures 7-9A and taught in paragraph 50: “wherein an upper portion of the second main body 21 is configured to be linked with a contact carrier strip C1 for downwardly assembling the contact 24 into the corresponding passageway”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Taguchi with the invention of Chiang in order to position several contacts at once (Taguchi, paragraph 50).


Chiang also teaches, as shown in figure 5: “wherein the bridge 327 is located at a level which is lower than those of both the upper portion (upper portion of 322 in figure 5) of the first main body 322 and the upper portion (upper portion of 321 in figure 5) of the second main body 321”.

With regard to claim 16, Chiang as modified by Taguchi teaches: “The electrical connector as claimed in claim 14”, as shown above.
Neither Chiang nor Taguchi teach: “wherein the barbs are located at a lever lower than that of the bridge”.  However, this is a mere rearrangement of the parts of the invention.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the location of the barbs (331 and 332) of Chiang to be below the bridge in order to hold the contact in closer to the circuit board to make the connection with the circuit board more stable.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	August 2, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831